Case 21-10683-mdc       Doc 16      Filed 04/01/21 Entered 04/05/21 08:00:21        Desc Main
                                    Document Page 1 of 1



                            U.S. BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   IN RE:                                         :     Chapter 7
                  Leena M. Ellison                :
                                                  :     Bankruptcy Case No.: 21-10683 MDC
                                                  :

                                           ORDER

            AND NOW, this     1st        day of                  April      , 2021, upon

   consideration of the within Motion to Extend Time to File Required Documents, it is

   hereby:

            ORDERED that the Motion that is GRANTED, and it is

            FURTHER ORDERED that Debtor shall file all required documents with the

   Court on or before                                    May 2   , 2021.




                                                      Magdeline D. Coleman
                                                      Chief U.S. Bankruptcy Judge
